Trippe, Judge.
The tax collector is an officer of the State to collect the taxes due from the tax payer. When this transfer was made of the tax execution, there was no statute allowing it to be done. Since then, an Act has been passed, August 24, 1872, giving to the officer whose duty it is to enforce the execution *the power to transfer it to any person who pays it. It required the authority of the 'Legislature to grant the power. That Act defines what the transferee may do in enforcing his rights as such, and confers on him all that was possessed by the State. Without this Act, such an assignment could not be made. The collector was not the plaintiff, nor was he interested in the execution, nor does he come within the provisions or spirit of sections 3539, 3540, of the Code.
Judgment reversed.